Citation Nr: 1548640	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-03 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), specific phobia, and panic attack without agoraphobia prior to June 2, 2015.  

2.  Entitlement to a rating in excess of 70 percent for PTSD, specific phobia, and panic attack without agoraphobia beginning June 2, 2015.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran had active duty in service from August 1967 to July 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

As the Veteran disagreed with an initial rating assigned following the award of service connection for PTSD, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims for claims for increased ratings for already service-connected disability).  

In May 2013, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of that hearing has been associated with the claims file.  

In March 2015, the Board remanded the instant matters to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with regard to the instant claims and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).    

In June 2015, RO increased the Veteran's disability rating for PTSD, specific phobia, and panic attack without agoraphobia from 50 percent to 70 percent effective June 2, 2015.  However, inasmuch as higher ratings are available for both periods of the staged ratings for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating before and after June 2, 2015 remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veterans claims.  The Virtual VA file contains a copy of the May 2013 hearing transcript.  The remainder of the Virtual VA file are either duplicative of those contained in the VBMS file or irrelevant to the claims on appeal.  


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, due to such symptoms of suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, and inability to establish and maintain effective relationships, without more severe manifestations that more nearly approximate total occupational and social impairment.  

CONCLUSIONS OF LAW

1.  For the appellate period prior to June 2, 2015, the criteria for a 70 percent rating, but no higher, for PTSD with panic disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).

2.  For the appellate period beginning June 2, 2015, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duties to notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With respect to the propriety of the assigned rating for the service-connected PTSD, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection was granted and the initial rating was assigned in the February 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, the Board notes that there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, and VA treatment records have been obtained and considered. The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the May 2015 remand directives in obtaining the Veteran's updated VA treatment records and affording the Veteran a VA psychological examination.  As such, no further action is necessary in this regard.  See D'Aries, supra.

The Veteran was afforded with two VA examinations in conjunction with the claim decided herein, namely the VA examinations conducted in February 2011 and June 2015, to determine the severity of his PTSD.  Neither the Veteran nor his representative has alleged that these VA psychological examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his PTSD has worsened in severity since the June 2015 VA examination.  Rather, with respect to such claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

Additionally, in May 2013, the Veteran was provided an opportunity to set forth his contentions during the video-conference hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2013 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, to include the matter of a higher initial rating for PTSD, specific phobia, and panic attacks without agoraphobia.  The Veteran provided testimony regarding his symptoms and his current treatment.  In addition, the Veteran's representative provided argument in support of the claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, the hearing testimony did not reveal the presence of any outstanding evidence; hence, any omission in this regard was not prejudicial to the Veteran.  As such, the hearing was legally sufficient.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 


II. Analysis 

A.  Pertinent Statutes and Regulations 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson, 12 Vet. App. at 126.  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.2.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

 A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.   Higher scores correspond to better functioning of the individual.  

The Board observes that the newer DSM-V has now been officially released.   An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Thus, the newer DSM-V does not apply to the present case.

Under DSM-IV, a GAF score of 71 to 80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir 2013).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment. 38 C.F.R. § 4.126(b).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

B.  Factual Background

Pertinent evidence as to the current level of severity of the Veteran's PTSD includes VA examinations dated in February 2011 and June 2015, a May 2011 letter from a licensed social worker, the May 2013 hearing transcript, and VA treatment records dated through April 2015.  

A November 2010 VA treatment note reflected the Veteran's report of suicidal ideation within the last year.  The treating physician noted that the Veteran reported passive thoughts of death, although the Veteran stated that "they [were] just thoughts."  The Veteran denied any plans or intent to harm himself, as well as past suicide attempts.  

A December 2010 VA treatment note reflected the Veteran's complaints of anxiety accompanied by panic attacks.  He further reported feelings of being trapped when he enters buildings, and that the quality of his sleep is poor.  He stated that he wakes up in sweat at least once a week, avoided crowds, and that he was vigilant at all times.  He also reported irritability and some loss in motivation and interests.  

The February 2011 VA examination report indicated that the Veteran's PTSD interfered with his normal daily activities.  The Veteran reported a "sense of foreshortened future," hypervigilance, heightened arousal symptoms (sleep impairment, lack of concentration and focus and exaggerated startle response), panic attacks, outbursts of anger two or three times a week, and avoidance of crowded and enclosed areas.  The Veteran also reported that he no longer enjoyed his hobbies, such as building miniature items, swimming, baseball, and tennis.  He reported that his "feelings of obsessive behavior" made him feel detached from others.  He indicated that he has been married to his wife for thirty seven years and that there is "rigidity regarding some of his behaviors" with respect to his relationship with his wife and his two adult children.   He reported that he has been at times "verbally abusive" towards his wife.   Other symptoms included flashbacks about once or twice a week, and nightmares about three to four times a week. 

Mental status examination conducted by the February 2011 VA examiner found the Veteran to be appropriately dressed and groomed.  The examiner further found the Veteran to be alert and oriented to the person, place, and time.  His thought processes were linear and his judgment was intact.  The Veteran denied "active homicidal and suicidal ideation."  The examiner found that the Veteran suffered from PTSD, panic attacks, and a specific phobia to being in enclosed spaces, which can be disorders interfering with the Veteran's daily routine activities.  In the examiner's opinion, the Veteran's panic attacks and specific phobia to enclosed spaces developed out of his military stressors.  

A May 2011 letter from a clinical social worker indicated that the prognosis for the Veteran's PTSD was "poor."  Specifically, she stated that the Veteran suffered from sleep disturbance, feelings of detachment, anger, irritability, lack of motivation, and hypervigilance.  The social worker also noted that the Veteran had panic attacks two to three times per week or more, he had a few friends whom he kept at a distance and that he was isolated.  

A November 2011 VA treatment note reflected the Veteran's report that he felt a sense of hopelessness and that he had little interest or pleasure in doing things "nearly everyday."  The Veteran further reported that he had intrusive thoughts at night times when he went outside. 

A February 2012 VA treatment note reflected the Veteran's report of his attempts to be social with others, but that he becomes irritated when people do not do what he thinks they should do.  The Veteran reported thoughts of how he could have gone further in his career.  The treating physician noted that the Veteran appeared anxious and that he requested to leave the door open during the session.  

At the May 2013 hearing, the Veteran testified that he has not made a new friend in the last fifteen years and that his only close friend at the time was his wife, although his relationship with his children were "good."  The Veteran indicated that he has contemplated suicide about five or six times within the past year because he is not active as he was before and he believes he could have gotten further in career.  He testified that he becomes depressed with no sense of continuing his life.  Moreover, he stated that he has been chided by his wife for replacing and re-replacing and folding and re-folding hand towels after using them.  He testified that he has called his wife by her sister's name at times and that he gets a "lot of flashbacks" of the time he was in Vietnam.   The Veteran also testified that he is on guard especially at night and that he has panic attacks about twice a day and three times per week at night.  In enclosed spaces such as in a building, the Veteran stated that the first thing he looks for is an exit because he has to be able to know he can escape from the area.  

A January 2014 VA treatment note reflected the Veteran's reports of feeling "very" vigilant and on guard at almost all times.  The Veteran also reported that he has had "several days" of little interest or pleasure, feeling hopeless, trouble sleeping, and feelings of failure and guilt.  The Veteran further reported that he had passive suicidal ideation within the past year.  While he denied seriously considering suicide within the past year, he reported that he has thought about going to sleep and not waking up at times.  He denied hallucinations or delusions.  While he was in contact with friends or relatives about once a week, the Veteran reported that people acted unsympathetic to him.  

A January 2015 VA treatment note reflected the Veteran's report of going to bed and not waking about twice per week.  The Veteran was also noted to have had thoughts of shooting himself, although he denied previous attempts to hurt himself or others.  He reported feeling hopeless and depressed.  The treating physician noted that the Veteran was unable to state a reason for living and that the Veteran reported he had "no reason to continue."  The Veteran denied hallucination or paranoid thoughts, and he was found not to have significant cognitive impairment.  The Veteran reported that he was unemployed but "financially comfortable."  

An April 2015 VA treatment note reflected the Veteran's reported low interest and motivation, as well as increasing level of anxiety and hypervigilance especially during evening hours.  The Veteran reported that he watches unknown cars in the areas of his home, shuts the lights of in his house if there is an unknown car in front of his house, and is cautious of people he does not know in his neighborhood.  The Veteran also reported that he gets into "combat mode" at times.  

During the June 2015 VA examination, the Veteran reported experiencing some flashbacks to the traumatic events that occurred to her in Vietnam as a member of Special Tactics where he dealt with weapons.  The Veteran also reported having served as a "tunnel rat" in Vietnam where he had to go into tunnels to search the enemy and developed phobic reaction to tight, crowded areas such as elevators and large social gatherings even of the family.  The Veteran described his hypervigilance, such that he is "always vigilant of his surroundings" and is "overly cautious," constantly looking out the window for anything unusual.  He stated that he checks the doors and windows to scan the environment for safety and that he must sit facing the door.  While the Veteran reported concerns with his memory, he denied problems with directions or familiar names.  He also denied hallucinations or delusions.  The Veteran reported brief thoughts of self-harm.  The Veteran was noted to be dressed neatly and cooperative while having good eye contact.  The Veteran's affect was found to be congruent with the surrounding situation.  His thought process was found to be clear.  

The June 2015 VA examiner also noted that the Veteran experiences continuous sleep disturbances.  The Veteran reported that he has been moody and becomes easily aggravated with people.  The Veteran denied any real issues while he was employed, although he stated that he would sometimes need to briefly gather himself to avoid confrontation.  The Veteran reported that while he felt "emotionally numb" at times, he can still "show his family that he loves them."  The examiner also noted that the Veteran gets flashbacks from his experience in the war.  Additionally, he was noted to have frequent panic symptoms where he becomes anxious "with sweats and heart palpitations."  

The mental status examination found that the Veteran was casually dressed and spoke coherently.   He denied past history of homicidal ideation, hallucinations, or delusions, but admitted to experiencing vague suicidal ideation without a plan or intent to carry it out.  The Veteran displayed a mildly anxious affect, but his reasoning, judgment, and memory were noted to be intact.  

The June 2015 VA examiner concluded that the Veteran suffered from PTSD accompanied by significant anxiety, panic disorder, and depressive disorder.  The examiner also found that the Veteran has developed a specific phobia to closed spaces and crowd as a result of his PTSD.  In the examiner's opinion, the Veteran's PTSD, panic disorder, depressive disorder, and specific phobia produced "anxiety and avoidance behaviors" and that they were also related to hypervigilance and mood and temperament issues.  The examiner concluded that these symptoms could not be differentiated as a result.  

C. Schedular Analysis 

Following a review of the relevant evidence of record, which includes VA treatment records dated through April 2015, the Veteran's own statements, and the VA examination report dated in February 2015, the Board concludes that the schedular criteria for a 70 percent rating, but no higher, are met for the appellate period prior to June 2, 2015.  In this regard, the Board finds that, for this appeal period, such disability is manifested by occupational and social impairment with deficiencies in most areas.  

The preponderance of the evidence shows that the Veteran's service-connected PTSD has been consistently manifested by suicidal ideation, near-continuous panic and depression, hypervigilance, sleep disturbance, avoidance of closed, crowded spaces, unprovoked irritability, obsessive behaviors, and an inability to establish and maintain effective relationships outside of his family.  In this regard, the evidence shows that the Veteran has been able to maintain some relationships, especially with a few acquaintances and relatives.  However, it appears from the record and the Veteran's testimony at the May 2013 hearing that he has been unable to establish and maintain any new relationship outside of his family at least for the past fifteen years.  The Veteran has also testified that he isolates himself and that most of his social interactions are with his wife.  

Despite the foregoing, the evidence consistently describes the Veteran as appropriately groomed and adequately oriented to time, person, and place.  His speech is predominantly described as normal, although there are occasional references to the Veteran's concerns with his memory, such as his difficulty recalling things.  The Veteran does not suffer from delusions or hallucinations.  

While the Veteran has not demonstrated all of the symptoms associated with the 70 percent rating criteria, the Board acknowledges that not all of the demonstrative symptoms must be shown to warrant a higher rating.  See Mauerhan, supra.  For example, there is little or no evidence in the record of gross impairment in communication, grossly inappropriate behavior, or spatial disorientation.  However, the Veteran's symptoms, especially his suicidal ideation, hypervigilance, near-continuous anxiety, social isolation, and avoidance behavior, have been of the frequency, severity, and duration to have rendered the Veteran impaired in his social and occupational functioning throughout the pendency of this appeal.  See Mauerhan, supra; Vasquez-Claudio, supra. 

Indeed, the evidence shows that the Veteran's symptoms have consistently resulted in occupational and social impairment.  Significantly, the Veteran has consistently expressed suicidal ideation, although he has denied specific plan, intent, or attempt to hurt himself or others.  While the February 2011 VA examiner noted that the Veteran denied "active" suicidal ideation, the examiner noted that the Veteran had a "sense of foreshortened future."  In the August 2011 VA treatment note, the Veteran reported that he has had suicidal ideation.  Subsequent VA treatment notes reflect that the Veteran has continued to report thoughts of suicide increasing in frequency and severity, although he persistently denied suicidal plans or past attempts.  The Veteran testified that he has no sense of continuing his life and that he no longer enjoyed his hobbies as he did before.  The January 2015 VA treatment note indicated that the Veteran has had thoughts of shooting himself, although he denied access to weapons or previous suicidal attempts.   

The record reflects that the Veteran has exhibited obsessive behaviors interfering with his daily activities.  The February 2011 VA examiner indicated that the Veteran's hypervigilance, panic attacks, rigidity, irritability, and sleep disturbances caused interference with his normal daily activities.  Specifically, the VA examiner noted that the Veteran reported "an obsessive quality regarding how things are situated in the home and situated in his life."  The Veteran reported that he "goes behind [his wife] and reorders things" in his home.  Furthermore, at the May 2013 hearing, the Veteran testified that he "fold[s] and re-fold[s]" hand towels after using them.    

Furthermore, the record establishes that the Veteran has been suffering from near-continuous panic and depression.  The Veteran reported that he suffers from hypervigilance "24 hr perday."  December 2010 VA Treatment note.  He further reported that racing mind causes panic attacks about two to three times per week. November 2011 VA Treatment note.   He continued to report feelings of depression after having been laid off from his job around in 2010.  In November 2011, the Veteran reported that he felt a sense of hopelessness and that he had little interest or pleasure in doing things "nearly everyday."  In January 2014, the Veteran answered that he felt hopeless and had little interest or pleasure for "several days."

While the Veteran meets the criteria for a 70 percent rating for his PTSD, he does not meet the criteria for a 100 percent rating for the appellate period prior to June 2, 2015.  The evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or disorientation to time or place. 

In this regard, the Veteran has shown some signs of memory loss of his own name.  As noted above, at the May 2013 hearing, the Veteran testified that he has had difficulty remembering his own name; however, an April 2015 treatment note reflects that the Veteran denied problems with recalling familiar names or directions, although he was still concerned with his memory.  In addition, in his February 2011 VA examination report and VA treatment notes, the Veteran's thought process was consistently noted to be clear and logical and his cognition was noted to be alert and oriented.  Furthermore, at no time has the Veteran exhibited grossly inappropriate behavior.  The evidence shows that his behavior has been consistently described as appropriate.  

Regarding persistent danger of hurting himself or others, the Veteran has consistently reported suicidal ideation.  However, he does not express any specific plan of self-harm.  While the January 2015 VA treatment note reflects that the Veteran has expressed thoughts of shooting himself, the Veteran has persistently denied concrete plans or attempts to hurt himself.  In addition, no treating physician has found that the Veteran is at imminent risk of harm to himself or others.  

In view of the foregoing, the Board concludes that the evidence of record clearly indicates that the Veteran's PTSD results in occupational and social impairment in most areas of his life.  Therefore, the Board resolves doubt in his favor and finds that his PTSD has been manifested by serious symptoms that more nearly approximate the criteria for a 70 percent rating.  See 38 C.F.R. § 4.21 (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment).  Thus, the Board concludes, with resolution of doubt in the Veteran's favor, that a 70 percent rating is warranted under DC 9411. 38 C.F.R. §§ 4.3, 4.7.

Following a review of the relevant evidence of the record, the June 2015 VA examination report, the Board concludes that the Veteran is not entitled to a rating in excess of 70 percent for his PTSD for the appellate period beginning June 2, 2015.  In this regard, the Board finds that, for this appeal period, such disability is manifested by occupational and social impairment with deficiency in most areas.  

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's suicidal ideation, panic attacks, sleep disturbances, social isolation, hypervigilance, and obsessive behaviors are contemplated in his current 70 percent rating.  

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in total occupational and social impairment.  With respect to the symptoms indicative of a 100 percent rating, the Veteran's reasoning and judgment were found to be intact in the June 2015 examination report.  Likewise, his speech was clear and coherent, and his memory was found to be intact.  The Veteran also denied hallucinations or delusions.  Although the Veteran reported that he ignores grooming "for awhile," the VA examiner noted that the Veteran was casually dressed and in "good reality contact."  

While the Veteran reported that he becomes easily aggravated and tends to snap at his wife, he has denied being violent against other people and any significant relationship problems, suggesting that he is not in persistent danger of hurting others.  June 2015 VA examination report.   

Furthermore, the Veteran reported that he had retired from work as a result of layoffs.  While the June 2015 VA examiner noted that the Veteran reported having felt "a bit" overwhelmed with others when he was employed, the Veteran stated that on those occasions he withdrew to avoid any serious confrontation.  The VA examiner consequently concluded that the Veteran's emotional issues did not have a significant impact on his occupational function.  The Veteran has not alleged, and the record does not otherwise suggest, that he had total occupational impairment due to his PTSD.  Therefore, the Board finds that the Veteran's psychiatric symptomatology does not result in total occupational impairment.  

While persistent suicidal ideations are considered in the rating criteria for the higher evaluation, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.   Specifically, the June 2015 VA examiner noted that although Veteran reported "vague" suicidal ideation, he denied suicidal intent or plan, suggesting that the he is not in persistent danger of hurting himself.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such rating, the Veteran is not entitled to a rating in excess of 70 percent beginning June 2, 2015.  

The evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include hypervigilance, sleep disturbance, flashbacks, and distressing dreams.  See Vazquez-Claudio, supra; Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula as they are not of such a severity or frequency to result in total occupational and social impairment for the period beginning June 2, 2015.  

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that every claim for a higher rating includes a claim for a total rating based on individual unemployability (TDIU) where a Veteran claims that his service-connected disability prevents him from working.  The record establishes that the Veteran has been unemployed throughout the course of the appeal and that he retired in 2010 after having been laid off from as a foreman in a steel fabricating business.   The Veteran worked in an elevator construction business for 27 years prior to that job.  In February 2011 VA examination, the Veteran denied "any work issues related to his PTSD."  The June 2015 VA examiner also noted that the emotional impairment from PTSD did not impair his occupational ability.  The Veteran reported that he was "financially comfortable" otherwise.  January 2015 VA treatment note.  Therefore, the Veteran has not alleged that he is currently unemployed or completely unemployable as result of his service-connected PTSD.  As such, the Board finds that Rice is not applicable to the current appeal and any further discussion of an issue of entitlement to TDIU is not necessary.  See Rice, supra. 

D.  Extraschedular Consideration 

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of regular scheduler standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  at 115-16.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  A higher rating was contemplated in this decision and rejected as his symptoms did not more closely approximate the 100 percent rating.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to the second factor to consider whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

For the appellate period prior to June 2, 2015, an initial rating of 70 percent, but no higher, for PTSD, specific phobia, and panic attacks without agoraphobia is granted, subject to the laws and regulations governing payment of monetary benefits.  

For the appellate period beginning June 2, 2015, a rating in excess of 70 percent for PTSD is denied. 



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


